Dear Mr. Kennedy:
This office is in receipt of your request for an opinion of the Attorney General in regard to disclosure of certain taxpayer records. You indicate you have been requested to provide the names of all current members of the Louisiana Legislature who have not filed individual income tax returns since 1990, and, you ask whether there is any legal prohibition against the Department of Revenue and Taxation from supplying the information, upon request, whether an individual has filed a Louisiana personal income tax return for a particular year.
Previously this office rendered Atty. Gen. Op. No. 90-242 in which the question was presented whether there was any legal prohibition against the Department of Revenue and Taxation, upon request, making public information as to whether an individual has filed a Louisiana personal income tax return for a given year. It was concluded while the general rule is that tax records are confidential, under the exceptions under R.S. 47:1508 this disclosure would be allowed wherein it provides as follows:
      (B) Nothing herein contained shall be construed to prevent:
* * * * * * * * * * * * * * * * * * * * * * * *
      (8) The secretary from disclosing the name and address of any taxpayer who has filed an income or corporation franchise tax return, but he shall not disclose any tax data whatsoever with respect to any taxpayer, and such information shall be made available to any taxpayer upon request.
We find nothing which would justify any change in this conclusion and reaffirm this conclusion that there is no prohibition against the Department of Revenue and Taxation making public, upon request, information as to whether an individual has filed a Louisiana personal income tax return for a given year. In that the fact of filing is a public record and not exempt by statute from the public records act, LSA-R.S. 44.1, et seq., such disclosure is mandatory upon request.
We hope this sufficiently answers your inquiry, but if we can be of further assistance, do not hesitate to contact us.
Sincerely yours
                                 RICHARD P. IEYOUB Attorney General
                                 BY: __________________________ BARBARA B. RUTLEDGE Assistant Attorney General
RPI:BBR